Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 10/26/2021 have been fully considered but they are no persuasive.
The Applicant argues that in regard to claim 15 that that the combination of Abenaim and Arai prior art, does not teach the limitation of “an electrical connector on a back side of the sensor substrate, the electrical connector configured to electrically connect to an external device, wherein the integrated device package is electrically connected to the electrical connector through the sensor substrate.”
In response to this argument, the Examiner directs the applicant’s attention to combination of Abenaim and Arai prior art, which teaches the limitation of an electrical connector (406/408) on a back side of the sensor substrate (404), the electrical connector (406/408) configured to electrically connect to an external device (304), wherein the integrated device package (308) is electrically connected to the electrical connector (406/408) through the sensor substrate (404) (note: Abenaim teaches electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. Abenaim further teaches first coupling element 420 is configured to electrically couple the second substrate 408 to the electronic circuitry 418 and the second coupling element 410 is configured to electrically couple the second substrate 408 to the second interconnection layer 414. The second coupling element 410 comprises one or more through-mold vias that electrically couple and/or physically couple the second substrate 408 to the substrate 304. From the above statement of Abenaim, ordinary skill in the art recognize that the package substrate 408 necessarily requires to include an electrical connector in order to perform the functions disclosed by Abenaim) (see Abenaim, Fig.4 as shown below and ¶ [0057]- ¶ [0062]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Abenaim and Arai prior art reference does meet all the limitation in claim 15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “an electrical connector on a back side of the sensor substrate, wherein the integrated device package is electrically connected to the electrical connector through the sensor substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abenaim et al. (U.S. 2017/0307766 A1, hereinafter refer to Abenaim) in view of Chang et al. (U.S.2017/0084521 A1, hereinafter refer to Chang) and Jones (U.S. 2008/0112150 A1, hereinafter refer to Jones). 
Regarding Claim 1: Abenaim discloses an integrated device package (see Abenaim, Fig.4 as shown below and ¶ [0001]) comprising:

    PNG
    media_image1.png
    466
    973
    media_image1.png
    Greyscale

a package substrate (408) having a plurality of contact pads on a first side of the package substrate (408), the plurality of contact pads configured to electrically connect to a sensor assembly (306) (note: Abenaim teaches electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. Abenaim further teaches first coupling element 420 is configured to electrically couple the second substrate 408 to the electronic circuitry 418 and the second coupling element 410 is configured to electrically couple the second substrate 408 to the second interconnection layer 414. The second coupling element 410 comprises one or more through-mold vias that electrically couple and/or physically couple the second substrate 408 to the substrate 304. From the above statement of Abenaim, ordinary skill in the art recognize that the package substrate 408 necessarily requires to include the claimed plurality of contact pads on a first side of the package substrate 408 in order to perform the functions disclosed by Abenaim) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]); 
416) attached to a second side of the package substrate (408), the first side opposite the second side (see Abenaim, Fig.4 as shown above and ¶ [0059]- ¶ [0062]);
an integrated device die (418) attached to the radiation shield (416), the integrated device die (418) comprising sensitive active electronic circuitry in a sensitive active region of the integrated device die (418) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]); and 
a molding compound (412) over the integrated device die (418) and the radiation shield (416) (see Abenaim, Fig.4 as shown above and ¶ [0065]).
Abenaim is silent upon explicitly disclosing the cross-sectional structure of a package substrate having a plurality of contact pads on a first side of the package substrate.
Before effective filing date of the claimed invention the disclosed cross-sectional structure of package substrate were known to include a plurality of contact pads on a first side of the package substrate in order to electrically connect a plurality of device to each other. 
For support see Chang, which teaches the cross-sectional structure of a package substrate (900) having a plurality of contact pads on a first side of the package substrate (900) (see Chang, Fig.7 as shown below and ¶ [0051]).

    PNG
    media_image2.png
    296
    730
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and Chang to replace the Abenaim package substrate 408 (e.g., a printed circuit board) with Chang package substrate 900 (e.g., a printed circuit board) known to electrically connect a plurality of device to each other, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Abenaim is silent upon explicitly disclosing wherein the integrated device die is configured to process signals transmitted to the integrated device die from the sensor assembly by way of the contact pads, and wherein the integrated device die is configured to transmit the processed signals to an external device by way of the contact pads;
wherein the package substrate is configured such that the processed signals communicate between the integrated device die and the external device through the contact pads.
418) configured to process signals transmitted to the integrated device die (418) from the sensor assembly (306) by way of the contact pads, and wherein the integrated device die (418) is configured to transmit the processed signals to an external device (304) by way of the contact pads;
wherein the package substrate (408/900) configured such that the processed signals communicate between the integrated device die (418) and the external device (418) through the contact pads (please, refer modified example of Figure as shown below).

    PNG
    media_image3.png
    457
    956
    media_image3.png
    Greyscale

The combination of Abenaim and Chang is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,

Before effective filing date of the claimed invention the disclosed radiation shield were known to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components.
For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]). 

    PNG
    media_image4.png
    220
    550
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim, Chang, and Jones to enable radiation shield (221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield 
Regarding Claim 3: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Chang, and Jones further teaches wherein the integrated device die (418) is connected to the package substrate (408) by one or more bonding wires (420) (see Abenaim, Fig.4 as shown above and ¶ [0059]).
Regarding Claim 4: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Chang, and Jones further teaches wherein an element (1502/1504) mounted to the integrated device die (418), the element (1502/1504) comprising a second integrated device die (1502) (see Abenaim, Fig.15 and ¶ [0080]- ¶ [0081]).
Regarding Claim 5: Abenaim as modified teaches an integrated device package as set forth in claim 4 as above. The combination of Abenaim, Chang, and Jones further teaches wherein an element (1502/1504) mounted to the integrated device die (418), wherein the element (1502/1504) comprises a second radiation shield (1502/note, the second element 1502 functions as a radiation shield for the integrated device die 418) mounted to a spacer (1504) opposite the integrated device die (418), the radiation shield (416) positioned to shield a first side of the integrated device die (418) from electromagnetic radiation, the second radiation shield (1502) positioned to shield a second side of the integrated device die (418
Regarding Claim 6: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Chang, and Jones further teaches wherein a mounting structure (1504) over the integrated device die (418), the mounting structure (1504) comprising a film (see Abenaim, Fig.15 and ¶ [0081]).
Regarding Claim 7: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Chang, and Jones further teaches wherein the package substrate (408) comprises an insulating substrate with conductive routing traces, the conductive routing traces electrically connecting the plurality of contact pads with corresponding bond pads on the second side of the package substrate (408) (note: from the statements of para. [0059]- [0060] of Abenaim, ordinary skill in the art recognize that the Abenaim “substrate 408 (e.g., a second printed circuit board or other routing element) including one or more metal lines thereon” to comprise an insulating substrate with conductive routing traces (one or more metal lines). For detail structure of package substrate, please, see Fig.1A of Arai (U.S. 2016/0093796 A1, hereinafter refer to Arai) that demonstrates the arrangements of conductive routing traces 12 within the package substrate10) (see Abenaim, Fig.4 as shown above and ¶ [0059]- ¶ [0062]).
Regarding Claim 8: Abenaim discloses an integrated device package (see Abenaim, Fig.4 as shown above and ¶ [0001]) comprising:
a package substrate (408) comprising an insulating substrate with conductive routing traces, the package substrate (408) having a plurality of contact pads on a first side of the package substrate (408), the plurality of contact pads configured to electrically connect to a sensor assembly (306) (note: Abenaim teaches electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. Abenaim further teaches first coupling element 420 is configured to electrically couple the second substrate 408 to the electronic circuitry 418 and the second coupling element 410 is configured to electrically couple the second substrate 408 to the second interconnection layer 414. The second coupling element 410 comprises one or more through-mold vias that electrically couple and/or physically couple the second substrate 408 to the substrate 304. From the above statement of Abenaim, ordinary skill in the art recognize that the package substrate 408 necessarily requires to include the claimed conductive routing traces including plurality of contact pads on a first side of the package substrate 408 in order to perform the functions disclosed by Abenaim) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]); 
a radiation shield (416) attached to a second side of the package substrate (408) by way of a first adhesive, the first side opposite the second side (see Abenaim, Fig.4 as shown above); and
an integrated device die (418) attached to the radiation shield (416) by way of a second adhesive (see Abenaim, Fig.4 as shown above), 
the integrated device die (418) comprising sensitive active electronic circuitry in a sensitive active region of the integrated device die (418) (see Abenaim, Fig.4 as shown above and ¶ [0060]- ¶ [0064]).

Before effective filing date of the claimed invention the disclosed cross-sectional structure of insulating substrate with conductive routing traces were known to include a plurality of contact pads on a first side of the insulating substrate in order to electrically connect a plurality of device to each other. 
For support see Chang, which teaches the cross-sectional structure of a package substrate (900) comprising an insulating substrate with conductive routing traces (a portion of contact pads), the package substrate (900) having a plurality of contact pads on a first side of the package substrate (900) (see Chang, Fig.7 as shown above and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and Chang to replace the Abenaim package substrate 408 (e.g., a printed circuit board) with Chang package substrate 900 (e.g., a printed circuit board) known to electrically connect a plurality of device to each other, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Abenaim is silent upon explicitly disclosing wherein the integrated device die is configured to process signals transmitted to the integrated device die from the sensor assembly by way of the contact pads, and wherein the integrated device die is 
wherein the package substrate is configured such that the processed signals communicate between the integrated device die and the external device through the contact pads.
However, replacing the Abenaim package substrate 408 (e.g., a printed circuit board) with Chang package substrate 900 (e.g., a printed circuit board) known to electrically connect a plurality of device to each other necessarily results the claimed the integrated device die (418) configured to process signals transmitted to the integrated device die (418) from the sensor assembly by way of the contact pads, and wherein the integrated device die (418) configured to transmit the processed signals to an external device (304) by way of the contact pads;
wherein the package substrate (408/900) configured such that the processed signals communicate between the integrated device die (418) and the external device (418) through the contact pads (please, refer modified example of Figure as shown below).

    PNG
    media_image3.png
    457
    956
    media_image3.png
    Greyscale

The combination of Abenaim and Chang is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,
an integrated device die attached to the radiation shield by way of a second adhesive.
Before effective filing date of the claimed invention the disclosed radiation shield were known to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components.
For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
Regarding Claim 9: Abenaim as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Abenaim, Chang, and Jones further teaches wherein a molding compound (412) over the integrated device die (418) and the radiation shield (416) (see Abenaim, Fig.4 as shown above).
Regarding Claim 10: Abenaim as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Abenaim, Chang, and Jones further teaches wherein a package lid (304/414/410) mounted to the package substrate (408) to define a cavity in which the integrated device die (418) and the radiation shield (416) are disposed (see Abenaim, Fig.4 as shown above).
Regarding Claim 11: Abenaim as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Abenaim, Chang, and Jones further teaches wherein an element (1502/1504) mounted to the integrated device die (418) (see Abenaim, Fig.15).
Regarding Claim 12: Abenaim as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Abenaim, Chang, and 1502/1504) comprises a second radiation shield (1502/1504) (note: element 1502/1504 function as a radiation shield for the integrated device die 418 for any radiation exposed at the second side surface of integrated device die 418) (see Abenaim, Fig.15).
Regarding Claim 13: Abenaim as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Abenaim, Chang, and Jones further teaches wherein the element (1502/1504) comprises a second integrated device die (1502) (see Abenaim, Fig.15).
Regarding Claim 14: Abenaim as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Abenaim, Chang, and Jones further teaches wherein the element (1502/1504) comprises a spacer (1504), the integrated device package further comprising a second integrated device die (1502) mounted to the spacer (1504) (see Abenaim, Fig.15 and ¶ [0080]- ¶ [0081]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abenaim et al. (U.S. 2017/0307766 A1, hereinafter refer to Abenaim), Chang et al. (U.S.2017/0084521 A1, hereinafter refer to Chang), and Jones (U.S. 2008/0112150 A1, hereinafter refer to Jones) as applied to claim 1 above, and further in view of Luhta et al. (U.S. 2018/0210096 A1, hereinafter refer to Luhta). 
Regarding Claim 2: Abenaim as modified teaches an integrated device package as applied to claim 1 above. The combination of Abenaim, Chang, and Jones is silent upon explicitly disclosing wherein no electrical connectors extend from the package substrate through the molding compound to an exterior surface of the molding compound. 

For support see Luhta, which teaches wherein no electrical connectors extend from the package substrate (208) through the molding compound (206) to an exterior surface of the molding compound (206) (see Luhta, Fig.4 and ¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim, Chang, Jones, and Luhta to enable no electrical connectors extend from the package substrate (208) through the molding compound (206) to an exterior surface of the molding compound (206) as taught by Luhta in order to improve a radiation conversion efficient of the detector array (see Luhta, Fig.4 and ¶ [0064]).
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abenaim et al. (U.S. 2017/0307766 A1, hereinafter refer to Abenaim) in view of Arai (U.S. 2016/0093796 A1, hereinafter refer to Arai).
Regarding Claim 15: Abenaim discloses a sensor module (see Abenaim, Fig.4 as shown above and ¶ [0001]) comprising:
an integrated device package (308) comprising an integrated device die (418) and a radiation shield (416) (see Abenaim, Fig.4 as shown above);
a sensor assembly (306) comprising a sensor substrate (404) and a sensor die (402) mounted to a front side of the sensor substrate (404) (see Abenaim, Fig.4 as shown above); and
406/408) on a back side of the sensor substrate (404), the electrical connector (406/408) configured to electrically connect to an external device (304), wherein the integrated device package (308) is electrically connected to the electrical connector (406/408) through the sensor substrate (404) (note: Abenaim teaches electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. Abenaim further teaches first coupling element 420 is configured to electrically couple the second substrate 408 to the electronic circuitry 418 and the second coupling element 410 is configured to electrically couple the second substrate 408 to the second interconnection layer 414. The second coupling element 410 comprises one or more through-mold vias that electrically couple and/or physically couple the second substrate 408 to the substrate 304. From the above statement of Abenaim, ordinary skill in the art recognize that the package substrate 408 necessarily requires to include an electrical connector in order to perform the functions disclosed by Abenaim) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]).
Abenaim is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive; and
an integrated device die attached to the radiation shield by way of a second adhesive.
Before effective filing date of the claimed invention the disclosed radiation shield to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and 
For support see Arai, which teaches wherein a radiation shield (20) attached to a second side of the package substrate (10) by way of a first adhesive (30) (see Arai, Fig.1A as shown above); and
an integrated device die (40) attached to the radiation shield (20) by way of a second adhesive (50) (see Arai, Fig.1A as shown above and ¶ [0030]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and and Arai to enable the radiation shield to be attached to the package substrate and the integrated device die by way of adhesive layers as taught by Arai in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components step of Abenaim to be performed according to the teachings of Arai because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed radiation shield attached to the package substrate and the integrated device die by way of adhesive layers step of Abenaim and art recognized suitability for improving the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 16: Abenaim as modified teaches a sensor module as set forth in claim 15 as above. The combination of Abenaim and Arai further teaches wherein the 308) comprises a package substrate (408) having a first side and a second side opposite the first side, the integrated device die (418) and radiation shield (416) disposed on the second side of the package substrate (408), wherein contact pads on the first side of the package substrate (408) are physically and electrically connected to contact pads on a back side of the sensor substrate (404) (see Abenaim, Fig.4 as shown above and ¶ [0059]- ¶ [0062]).
Regarding Claim 17: Abenaim as modified teaches a sensor module as set forth in claim 16 as above. The combination of Abenaim and Arai further teaches wherein the integrated device die (418) is wire (420) bonded to the package substrate (408) by bonding wires (420) (see Abenaim, Fig.4 as shown above).
Regarding Claim 19: Abenaim as modified teaches a sensor module as set forth in claim 15 as above. The combination of Abenaim and Arai further teaches wherein a molding compound (412) over the integrated device die (418) and the radiation shield (416) (see Abenaim, Fig.4 as shown above).
Regarding Claim 20: Abenaim as modified teaches a sensor module as set forth in claim 15 as above. The combination of Abenaim and Arai further teaches wherein a package lid (410/414/304) mounted to the package substrate (408) to define a cavity in which the integrated device die (418) and the radiation shield (416) are disposed (see Abenaim, Fig.4 as shown above). 
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BITEW A DINKE/Primary Examiner, Art Unit 2896